Case 1:19-cv-03722-DDD-STV Document 38 Filed 09/03/20 USDC Colorado Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO


  Civil Action No. 19-cv-03722-STV
  ______________________________________________________________________________

  JEHRONE FALLS,

         Plaintiff,

  v.

  CITY OF AURORA,
  DUSTIN PETERSEN,
  ZACHARY PLOCH,
  JEREMY MCELROY,
  CHRISTOPHER C. ELLIS,
  JASON ROSENBLATT,
  JONAS SPITZER,
  UNKNOWN POLICE OFFICERS,

        Defendants.
  ______________________________________________________________________________

     DEFENDANTS' CONSENT TO THE EXERCISE OF JURISDICTION BY A UNITED
            STATES MAGISTRATE JUDGE IN DIRECT ASSIGNMENT CASES
  ______________________________________________________________________________


         The Defendants, City of Aurora, Specialist Dustin Petersen, Officer Zachary Ploch, Officer

  Jeremy McElroy, Officer Christopher C. Ellis, Officer Jason Rosenblatt, and Officer Jonas Spitzer,

  by their counsel, Charles A. Piekarski and Julia A. Bannon of the Office of the City Attorney of

  Aurora, Colorado, and Ann Smith of the law firm of Vaughan and DeMuro, hereby submit this

  Defendants' Consent to the Exercise of Jurisdiction by a United States Magistrate Judge in Direct

  Assignment Cases.
Case 1:19-cv-03722-DDD-STV Document 38 Filed 09/03/20 USDC Colorado Page 2 of 3




                                     Certificate of Compliance

         The undersigned counsel attempted to confer with pro se Plaintiff, Jehrone Falls, regarding

  consent to the Magistrate's jurisdiction, but was unable to reach him. On August 24, 2020, the

  undersigned counsel placed a telephone call to the phone number Plaintiff provided on his

  Complaint [Doc. 1]. The call was answered with an automated voice messaging system. The

  undersigned counsel, Ann Smith, left a message requesting a return call regarding the consent

  issue. On August 28, 2020, the undersigned counsel placed another telephone call to the same

  phone number for Plaintiff and left another detailed message concerning the consent issue. To

  date, the undersigned counsel did not receive a response.


         All Defendants in this civil action CONSENT to have a United States Magistrate Judge

  conduct all proceedings in this civil action, including trial, and to order the entry of a final

  judgment.


         Dated: September 3, 2020
                                                      Respectfully submitted,



                                                      s/ Charles A. Piekarski
                                                      Charles A. Piekarski
                                                      Julia A. Bannon
                                                      Office of the City Attorney
                                                      Aurora Municipal Center, Suite 5300
                                                      15151 East Alameda Parkway
                                                      Aurora, Colorado 80012
                                                      Telephone: (303) 739-7030
                                                      Facsimile: (303) 739-7042
                                                      E-mail: cpiekars@auroragov.org
                                                               jbannon@auroragov.org
                                                      ATTORNEYS FOR DEFENDANTS


                                                  2
Case 1:19-cv-03722-DDD-STV Document 38 Filed 09/03/20 USDC Colorado Page 3 of 3




                                                      s/ Ann B. Smith
                                                      Ann B. Smith
                                                      VAUGHAN & DeMURO
                                                      111 South Tejon, Suite 545
                                                      Colorado Springs, CO 80903
                                                      Telephone: (719) 578-5500
                                                      Facsimile: (719) 578-5504
                                                      E-mail: asmith@vaughandemuro.com
                                                      ATTORNEY FOR OFFICER
                                                      DEFENDANTS


                                  CERTIFICATE OF SERVICE

        I hereby certify that on September 3, 2020, I electronically filed the foregoing
  DEFENDANTS' CONSENT TO THE EXERCISE OF JURISDICTION BY A UNITED STATES
  MAGISTRATE JUDGE IN DIRECT ASSIGNMENT CASES with the Clerk of the Court using
  the CM/ECF system which will send notification of such filing to the following email addresses:

  none

  and I hereby certify that I have mailed or served the document or paper to the following non-
  CM/ECF participants in the manner (mail, hand delivery, etc.) indicated by the non-participant's
  name:

  Jehrone Falls                                  (MAIL)
  9995 East Harvard Avenue, #R277
  Denver, CO 80231



                                                      s/ Cindy Selden
                                                      Cindy Selden




                                                 3
